                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



KEVIN SCOTT VARNER,

        Petitioner,                                                      Case No. 16-14388
v.
                                                                       HON. AVERN COHN
LORI GIDLEY,

     Respondent.
_____________________________/

                         MEMORANDUM AND ORDER
     DENYING PETITIONER’S MOTION FOR AMENDED OR ADDITIONAL FINDINGS
                                 (Doc. 53)
                                   AND
      DENYING PETITIONER’S MOTION TO AN EVIDENTIARY HEARING (Doc. 57)
                                   AND
                  DENYING A CERTIFICATE OF APPEALABILITY

                                              I.

        This is a habeas case under 28 U.S.C. § 2254 which has long since closed. In

2016, Kevin Scott Varner (Petitioner) filed a pro se petition, challenging his 2014

convictions for unlawful possession of controlled substances with intent to deliver and

resisting and obstructing a police officer. In 2017, the Court denied relief and declined

to issue a certificate of appealability. (Doc. 26). As will be explained, Petitioner filed

several motions following the denial of habeas relief. Most recently, Petitioner has filed

the following motions:

        Motion for Amended or Additional Findings (Doc. 53) and

        Motion to an Evidentiary Hearing (Doc. 57)

        For the reasons that follow, the motions are DENIED.
                                             II.

       Following the denial of habeas relief, Petitioner filed a “Motion for Amended or

Additional Findings and Motion to Alter or Amend Judgment” which the Court denied.

(Doc. 29). Petitioner filed a Notice of Appeal. (Doc. 30). Petitioner then filed a “Motion

for Relief from Order and Judgment” under Rule 60(b). (Doc. 35). The Court denied the

Rule 60)(b) motion and a certificate of appealability (Doc. 36). Petitioner moved for

reconsideration (Doc. 37). The Court denied reconsideration. (Doc. 38). The Court also

denied Petitioner’s motion for reconsideration of the denial of his motion for relief from

judgment (Doc. 37). Petitioner then moved to amend the case caption and for an

extension of time to appeal. (Doc. 39). The Court granted the motion to amend and

denied Petitioner’s motion for an extension of time as moot because the Court

construed the motion as a notice of appeal. (Doc. 42). The Court of Appeals for the

Sixth Circuit later denied Petitioner a certificate of appealability. See Doc. 46.

Petitioner then filed a “Motion for Relief from Judgment and for Indicative Ruling.” (Doc.

48). The Court denied the motion. (Doc. 52). The Supreme Court recently denied

certiorari. See Docs. 55, 56.

                                             III.

       Petitioner’s motions essentially seek reconsideration of the denial of habeas

relief. A Rule 52(b) motion to alter or amend fact findings or conclusions of law is

essentially a motion seeking reconsideration of the court’s factual findings and legal

conclusions. See e.g. Shivers v. Grubbs, 747 F. Supp. 434, 436 (S.D. Ohio 1990). A

motion for reconsideration will be granted only if the movant demonstrates a palpable

defect by which the court and the parties have been misled and show that correcting the

                                              2
defect will lead to a different disposition of the case. See E.D. Mich. LR7.1(h)(3);

Taylor v. DaimlerChrysler AG, 313 F. Supp. 2d 703, 706 (E.D. Mich. 2004).

       Petitioner contends that the Court erred in rejecting his Rule 60(b)(1) motion as

untimely and failed to toll the time period while Petitioner’s other motions were pending

before this Court. Petitioner’s motions present the same issues previously ruled upon

by the Court in denying the motion for relief from judgment. Thus, he is not entitled to

reconsideration or other relief.

       A certificate of appealability is required to appeal the denial of a motion for

reconsideration in a habeas case. See e.g. Amr v. U.S., 280 F. App’x. 480, 486 (6th Cir.

2008). The Court DENIES a certificate of appealability, because jurists of reason would

not find this Court’s resolution of petitioner’s motions for reconsideration to be

debatable.

       SO ORDERED.



                                           S/Avern Cohn
                                           AVERN COHN
                                           UNITED STATES DISTRICT JUDGE

Dated: 4/15/2019
      Detroit, Michigan




                                              3
